UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4188


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY R. HAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00540-WDQ-1)


Submitted:   March 18, 2014                 Decided:   March 27, 2014


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, THE LAW OFFICES OF GERALD C. RUTER, P.C.,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Stefan D. Cassella, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a six-day jury trial, Rodney R. Hailey was

convicted of eight counts of wire fraud, in violation of 18

U.S.C. § 1343 (2012); thirty-one counts of money laundering, in

violation     of    18    U.S.C.       §    1957       (2012);          and   two    counts      of

violating     the       Clean    Air       Act,        in    violation        of     42     U.S.C.

§ 7413(c)(2)(A)         (2012)    and      various          federal      regulations.           The

district    court       sentenced      Hailey      to       151    months’      imprisonment,

three   years      of    supervised        release,          and    ordered         him   to    pay

$42,196,089.78 in restitution.

            On appeal, Hailey does not raise any trial issues or

dispute the restitution order.                He challenges only the custodial

term of imprisonment.             For the reasons that follow, we affirm

the judgment.

            In his lead argument, Hailey asks that we extend the

holding in Alleyne v. United States, 133 S. Ct. 2151 (2013), to

preclude    the     district     court       from       making      factual         findings     as

relevant to sentencing enhancements, in addition to prohibiting

factual     findings       that        increase             the    applicable         statutory

mandatory    minimum       sentence.              We    find       no    support      for      this

proposition.        See Alleyne, 133 S. Ct. at 2163 (explaining that

the Court’s holding “does not mean that any fact that influences

judicial discretion must be found by a jury”); see also United

States v. Booker, 543 U.S. 220, 233 (2005) (“[W]hen a trial

                                              2
judge exercises his discretion to select a specific sentence

within a defined range, the defendant has no right to a jury

determination of the facts that the judge deems relevant.”);

United States v. Valdez, 739 F.3d 1052, 1054 (7th Cir. 2014)

(declining to interpret Alleyne as overruling Booker to require

that    factual       issues      related        to        the    determination       of     the

defendant’s advisory Guidelines range be submitted to a jury,

and expressly concluding that “[t]here is no conflict” between

Alleyne and Booker).

              Hailey       next    challenges           the       reasonableness      of     his

sentence.          We review any criminal sentence, “whether inside,

just outside, or significantly outside the Guidelines range,”

for    reasonableness,           “under    a     deferential          abuse-of-discretion

standard.”         United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert. denied, 133 S. Ct. 216 (2012); see Gall v. United States,

552 U.S. 38,    46,    51    (2007).          Of      course,    the    first    step    in

procedural     reasonableness         review          is     to   evaluate     the   district

court’s Guidelines calculations.                   Gall, 552 U.S. at 51.

              Hailey     maintains        that     the       district       court    erred   in

determining        his   Guidelines       range         by    failing   to    make    express

findings      as    to   the     two-level       enhancement         for     the    number   of

victims of the offense, see U.S. Sentencing Guidelines Manual

(“USSG”) § 2B1.1(b)(2)(A) (2011), and the one-level increase for



                                               3
having     a        conviction        under      18        U.S.C.      § 1957,          see        USSG

§ 2S1.1(b)(2)(A).

               Generally,          in      reviewing             the      district           court’s

calculations         under    the     Guidelines,           this    court       “review[s]          the

district       court’s       legal       conclusions        de     novo    and        its    factual

findings for clear error.”                     United States v. Manigan, 592 F.3d
621, 626 (4th Cir. 2010) (internal quotation marks omitted).

However,       because       Hailey      failed       to    object        to    the    Guidelines

calculations challenged on appeal, Hailey’s claim is reviewed

for plain error.             United States v. Blatstein, 482 F.3d 725, 731

(4th Cir. 2007).

               We find no such error on this record.                           Although Hailey

complains       of    the     district         court’s          failure    to    make        factual

findings regarding these two enhancements, he did not dispute

them at sentencing.             Pursuant to Fed. R. Crim. P. 32(i)(3)(A),

the sentencing court “may accept any undisputed portion of the

presentence report as a finding of fact.”                              Moreover, even if a

defendant       objects       to     a    finding          in    the   presentence            report

(“PSR”),       in    the    absence       of    an    affirmative          showing          that    the

information is not accurate, the court is “free to adopt the

findings of the presentence report without more specific inquiry

or explanation.”            United States v. Love, 134 F.3d 595, 606 (4th

Cir. 1998) (internal quotation marks and alteration omitted).



                                                 4
              Given Hailey’s failure to object to these enhancements

and his related failure to affirmatively show that the PSR was

inaccurate, there is no error, let alone plain error, in the

district court’s reliance on the PSR.

              Hailey    next    claims       the   court    failed      to   adequately

analyze the particular facts of his case in terms of the 18

U.S.C.   § 3553(a)       (2012)      sentencing       factors    and    to     provide   a

sufficient explanation for the selected sentence.                        We disagree.

Prior    to   imposing       sentence,       the   district     court    detailed     the

facts of this case, focusing particularly on the sophistication

and scope of the underlying fraud and Hailey’s personal history

and characteristics.           The court expressed its concern regarding

the   motivation       for     these    crimes,       emphasizing       that    Hailey’s

actions were born of blatant greed.                    The court also noted the

public interests that were harmed by Hailey’s crimes, which took

advantage of a “well-intended government program.”

              The sentencing transcript thus makes clear that the

district      court     received       the    parties’      sentencing         arguments,

weighed the § 3553(a) sentencing factors it viewed to be the

most relevant, and relied on those factors to select a sentence

for   Hailey.          See   Gall, 552 U.S.    at   49-50.        The    court’s

explanation for the sentence, which was within Hailey’s advisory

Guidelines range, was more than sufficient.                      See United States

v. Hernandez, 603 F.3d 267, 271-72 (4th Cir. 2010) (recognizing

                                              5
that a within-Guidelines sentence does not require an “elaborate

or lengthy” explanation).             We thus readily conclude that the

district    court    fulfilled     its      duty    to    analyze      the       sentencing

factors and offer an individualized explanation for the sentence

it imposed.       See United States v. Lynn, 592 F.3d 572, 576, 584

(4th Cir. 2010).

            The      final     issue,           then,      is        the        substantive

reasonableness of this within-Guidelines sentence.                               We presume

that a sentence within the Guidelines range is substantively

reasonable.       See United States v. Bynum, 604 F.3d 161, 168-69

(4th Cir. 2010); United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010) (“[W]e may and do treat on appeal a district

court’s    decision    to    impose     a    sentence       within     the       Guidelines

range as presumptively reasonable.”).

            To    overcome    this    presumption,          Hailey         again    asserts

that the court failed to engage in individualized sentencing

analysis     and     contests      the          propriety       of     accepting        the

Government’s      evidence    as   to       the    relevant     sentencing          issues.

This   argument      simply    re-packages          the     first      two       procedural

errors, which we have rejected.                   Hailey also suggests that the

court’s failure to explain why it rejected his request for a

twenty-four-month       variant         sentence          renders          the     sentence

substantively       unreasonable.           But,     in   offering         an     extensive

explanation for the within-Guidelines sentence, the court amply

                                            6
illustrated its reasons for rejecting the proposed variance.                    We

thus conclude that Hailey’s sentence is substantively reasonable

in light of the circumstances, particularly as it was within his

advisory Guidelines range.           See Rita v. United States, 551 U.S.
338,     347      (2007)     (upholding       rebuttable         presumption    of

reasonableness for within-Guidelines sentence).

            For    these    reasons,   we     affirm   the   district      court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented     in    the   materials

before   this     court    and   argument   would   not    aid    the    decisional

process.

                                                                           AFFIRMED




                                        7